


115 HR 1686 IH: To amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess corporate charitable contributions by regulated public utilities.
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1686
IN THE HOUSE OF REPRESENTATIVES

March 22, 2017
Mr. Paulsen (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess corporate charitable contributions by regulated public utilities.

 
1.Extension of limitation on carryover of excess charitable contributions by regulated public utilities 
(a)In generalSection 170(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (C)Special rule for regulated public utilitiesIn the case of a corporation that is a regulated public utility (as defined in section 7701(a)(33)), or an affiliated group of which such a regulated public utility is a part, subparagraph (A) shall be applied by substituting 20 succeeding taxable years for 5 succeeding taxable years and by substituting each of the second through twentieth for the second, third, fourth, or fifth.. 
(b)Effective dateThe amendments made by this section shall apply to excess contributions which are deductible under section 170(d)(2)(A) of such Code in succeeding taxable years beginning after December 31, 2016.  